 1                                          Chief United States District Judge Ricardo S. Martinez
                                                            Magistrate Judge Michelle L. Peterson
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
10
                                          AT SEATTLE
11
     GURLAL SINGH,
12
13                           Petitioner,
                                                     NO. 2:19-cv-01301-RSM-MLP
                        v.
14
     U.S. DEPARTMENT OF HOMELAND
15                                                   ORDER TO SEAL
     SECURITY; et al.,
16
                             Respondents.
17
18
19           Pursuant to Local Civil Rule 5(g), Federal Respondents U.S. Department of

20 Homeland Security (“DHS”); U.S. Citizenship and Immigration Services (“USCIS”); U.S.
21
     Department of Justice; William P. Barr, Attorney General of the United States; Kevin K.
22
23 McAleenan, Acting Secretary of DHS; Kenneth T. Cuccinelli, Acting Director of USCIS;
24 Emilia M. Bardini, Director, San Francisco Asylum Office, USCIS; and Elizabeth Godfrey,
25
     Acting Field Office Director, Seattle Field Office, U.S. Immigration and Customs
26
27 Enforcement (“ICE”) (collectively, the United States), moved to seal one supporting exhibit
28 to the United States’ Return Memorandum and Motion to Dismiss. The document contains

      [PROPOSED] ORDER TO SEAL - 1                                        UNITED STATES ATTORNEY
      (2:19-cv-01301-RSM-MLP)                                            700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1 details of Petitioner Gurlal Singh’s asylum claim, including the reasons he allegedly fears
 2
     persecution if he returns to India. For the reasons stated in the United States’ Motion to Seal,
 3
     the Court finds that the Motion should be granted.
 4
 5           Accordingly, the United States’ Motion to Seal is GRANTED and the United States
 6
     may file under seal Exhibit L to the Declaration of Michelle R. Lambert, filed in support of
 7
     the United States’ Return Memorandum and Motion to Dismiss.
 8
 9           IT IS SO ORDERED.
10
             DATED this 9th day of December, 2019.
11
12
13
14
                                                      A
                                                      MICHELLE L. PETERSON
15                                                    United States Magistrate Judge
16
17
18
19
20 Presented by:
21 s/ Michelle R. Lambert
22 Michelle R. Lambert, NYS#4666657
   Assistant United States Attorney
23
24
25
26
27
28

      [PROPOSED] ORDER TO SEAL - 2                                          UNITED STATES ATTORNEY
      (2:19-cv-01301-RSM-MLP)                                              700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
